—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about June 24, 1997, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights over the subject child, and committed guardianship .and custody of the child to petitioners for the purpose of adoption, unanimously affirmed, without costs.
The evidence adduced at the dispositional hearing established with the requisite force that it was in the best interests of the subject child to be freed for adoption (see, Matter of Amanda R., 215 AD2d 220, 220-221, lv denied 86 NY2d 705). While respondent mother’s recent efforts at drug rehabilitation are commendable, those efforts, viewed in the unfortunate context of a long history of drug abuse and attendant child neglect, afforded little more than a hope that respondent might one day be able to care for the child. Accordingly, we agree then with Family Court that it would not be in the child’s best interests to hold stable familial arrangements for the child in abeyance pending the highly contingent resolution of respondent’s situation and, accordingly, respondent’s request for a suspended judgment was properly denied.
We have considered respondent’s remaining arguments and find them unavailing. Concur — Sullivan, J. P., Rosenberger, Lerner, Rubin and Andrias, JJ.